THIS LOAN AGREEMENT (the “Agreement’) is dated for reference effective as of the
29th day of July, 2010.




BETWEEN:


TECHMEDIA ADVERTISING, INC., a company incorporated under the laws of the State
of Nevada and having an address for notice and delivery located at c/o 62 Upper
Cross Street, #04-01, Singapore  058353


(the “Company”)


OF THE FIRST PART


AND:


TERNES CAPITAL LTD., a company incorporated under the laws of the British Virgin
Islands and have an address for notice and delivery located at P.O. Box 957,
Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands


(the “Lender”)


OF THE SECOND PART


WHEREAS:


A.           The Lender, which is currently a shareholder of the Company, has
agreed to loan to the Company the principal amount of US Three Hundred Thousand
Dollars (US$300,000) on the terms and conditions set forth in this Agreement for
the purposes of financing the Company with such funds being used for general
corporate purposes.


B.           The Company wishes to accept the loan from the Lender in order to
increase its funds available for working capital purposes;


C.           The Lender and the Company desire to amend this Agreement into a
convertible debenture arrangement between the parties as more particularly
described hereinbelow within 30 days of the date of this Loan Agreement as long
as the parties are able to come to mutually agreeable terms within such time
frame.



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual agreements and covenants herein contained (the receipt and adequacy
of such consideration is hereby mutually admitted by each party), the parties
hereby agree as follows:



1.
Loan.  The Lender hereby agrees to loan to the Company, and on the terms and
conditions contained herein, the principal sum of US THREE HUNDRED THOUSAND
dollars (US$300,000) (the “Loan”) by delivering US$300,000 by way of a bank
draft to the Company or by wire transferring such funds to the Company’s bank
account, which banking instructions will be provided to the Lender, upon the
execution of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
- 2 -
 
2.
Interest Rate.  The Loan will bear interest at a rate of 6% per annum on the
principal amount subject to the terms of this Agreement (the “Interest Rate”).



3.
Repayment of the Loan.  The Loan and interest on the Loan payable at the
Interest Rate will be due and payable one year from the date of this Agreement.



4.
Amendment to a Convertible Debenture/Loan.  The parties acknowledge that they
will use commercially reasonable efforts to amend this Agreement into a
convertible debenture/loan arrangement between the parties within 30 calendar
days of the date of the execution of this Agreement as long as the parties are
able to mutually agree on the terms of such convertible debenture/loan, which
shall include, but not be limited to, the following terms:



(a)  
The principal amount of the convertible debenture/loan shall be US$300,000;

(b)  
The interest rate shall be 6% per annum calculated and payable annually;

(c)  
The maturity date of the convertible debenture/loan shall be July 29, 2011;

(d)  
The conversion price shall be $3.00 per share of common stock; and

(e)  
The Company shall have a put option to force conversion of the principal sum
including any accrued and unpaid interest into shares of common stock of the
Company at the conversion price of $3.00 per share as long as the Company’s
securities are quoted for five consecutive trading days with a closing price of
at least US$3.00 per share or higher by providing the Lender with written
notice.



5.
Representations and Warranties of the Company.  To induce the Lender to agree to
make the Loan, the Company represents and warrants to the Lender that:



 
(a)
The Company is a company duly incorporated and validly subsisting under the laws
of the State of Nevada, has all requisite corporate capacity, power, and
authority to own its assets; to carry on its business as now conducted or as
proposed to be conducted; and to enter into and to carry out the transactions
contemplated by this Agreement;



 
(b)
The Company is not a party to any agreement or instrument or subject to any
corporate restrictions which would restrict the ability of the Company to
perform its obligations under this Agreement; and



 
(c)
The Company has taken or caused to be taken all necessary action, corporate or
otherwise, to authorize, and has duly executed and delivered this Agreement.



6.
Assignment.  This Agreement may not be assigned by either party hereto except
with the prior written consent of the other party.



7.
Enurement.  This Agreement will enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.



8.
Entire Agreement.  This Agreement, together with any other writing signed by the
parties expressly stated to be supplementary hereto, constitutes the entire
Agreement between the parties and supersedes all prior understandings and
writings to which the Lender and the Company are parties.



 
 

--------------------------------------------------------------------------------

 
- 3 -
 
9.
Governing Law and Jurisdiction.  This Agreement shall be deemed to be governed
by and construed in accordance with the laws of Singapore.  For the purposes of
any legal actions or proceedings brought by the Lender in respect to this
Agreement, the parties hereby irrevocably submit to the exclusive jurisdiction
of the courts of Singapore and acknowledge their competence and the convenience
and propriety of the venue and agree to be bound by any judgment thereof and not
to seek, and hereby waive, any review of its merits by the courts of any other
jurisdiction.



10.
Conflicts.  The Lender hereby acknowledges that Jensen Lunny MacInnes Law
Corporation acts solely for the Company in connection herewith and the
preparation of this Agreement and that the Company and Jensen Lunny MacInnes Law
Corporation have requested that the Lender seek and obtain independent legal
advice in connection with the review and execution of this Agreement.



11.
Further Assurances.  The parties will from time to time after the execution of
this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.



12.
Currency.  All payments required to be made pursuant to the provisions of this
Agreement and all money amount references contained herein are in lawful
currency of the United States of America.



13.
Severability.  If any term of this Agreement is partially or wholly invalid or
unenforceable, the remainder of this Agreement will not be affected and each
remaining term will be separately valid and enforceable.



14.
Interpretation.  In this Agreement, using separate parts and inserting headings
are for convenient reference only and will in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.



15.
Rights of Third Parties.  A person who is not a party to this Agreement has no
rights under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce any term of this Agreement.





[the rest of this page is intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
- 4 -


16.
Counterparts.  This Agreement may be executed by the parties in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument, and, notwithstanding
the date of execution, being deemed to bear the execution date as set forth on
the front page of this Agreement.



IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of the day and year first above written.               
 
 
TECHMEDIA ADVERTISING, INC. 
The Company herein  
per:  
   
TERNES CAPITAL LTD.
The Lender herein
per:
                     
            /s/ Johnny Lian Tian Yong                                  
   
                    /s/ Ratner
Vellu                                                 
  Authorized Signatory      Authorized Signatory            
Johnny Lian Tian Yong, President                                 
                       Ratner Vellu,
Director                                        
(print name and title) 
   
  (print name and title)
 


 
 

--------------------------------------------------------------------------------

 
 